Case 1:19-cv-02473-SAG Document 27-1 Filed 11/22/19 Page 1of1

PILED
U. - 2 ISTHICT COURT
IN THE UNITED STATES DISTRICT couRT RICT OP BARYL AND
FOR THE DISTRICT OF MARYLAND 20/9 DE¢ 29 AM 9: 3]

GARY WASHINGTON, CLERK'S OFFic
AT BALTI Mone
Plaintiff BY DE PUTY
v. Case No. 1:19-cv-02473-GLR

BALTIMORE POLICE DEPARTMENT,
THOMAS PELLEGRINI, OSCAR Judge Stephanie A. Gallagher
REQUER, RICHARD FAHLTEICH,
JOHN TEWEY, FRED CERUTI, JOHN
MACGILLIVARY, UNKNOWN JURY TRIAL DEMANDED
EMPLOYEES OF THE BALTIMORE
POLICE DEPARTMENT, AND MAYOR
AND THE CITY COUNCIL OF
BALTIMORE,

 

Defendants

ORDER wu wn Pl 7 tb) AC
poke GO sod OU LE Sah IB ovine’, Y
Upon consideration. os Motion pote Additional Time to Serve

Defendant MacGillivary is GRANTED. Plaintiff has up until and including
December 30, 2019 to serve Defendant MacGillivary. pt

 

Date: Jala U4

Signed: BN

Stephanie A. Gallagher, Judge
UNITED STATES DISTRICT JUDGE
